IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,501-01


                      EX PARTE LARRY WAYNE DUNCAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 11,485 IN THE 258TH DISTRICT COURT
                           FROM SAN JACINTO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to stop

and render aid and sentenced to nineteen years’ imprisonment.

        Applicant, who is represented by counsel, alleges “no notice of appeal was filed with court.”1

The record reflects that appellate counsel, who is also counsel in this application, was appointed in

a timely manner by the trial court. However, the record is unclear regarding why counsel believed


        1
         The application does not state what relief Applicant is seeking, but it appears he is
requesting an out-of-time appeal.
                                                                                                       2

he did not need to file a timely notice of appeal, and whether counsel was ineffective for failing to

do so in this case.

        Applicant has alleged facts that, if true, might entitle his to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

The record reflects that Applicant is currently represented by counsel. However, if this is no longer

true, and if Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint

an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to a meaningful appeal because Applicant’s counsel failed to timely file a notice

of appeal. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: April 12, 2017
Do not publish